DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received August 19, 2021 has been entered. Claims 11 and 18 have been amended to clarify the claim language. The Amendment overcomes the 35 U.S.C. 112(b) rejection set forth in the May 19, 2021 Non-Final Rejection.
Response to Arguments
	The Applicant’s arguments and remarks received August 19, 2021 traversing the rejection of Claims 11-20 over LIU (cited below) have been fully considered. It is respectfully submitted that the Applicant’s argument is not persuasive.
	The Applicant contends that LIU cannot anticipate the claimed invention because LIU is silent with respect to the claimed stack arrangement of O2 of the oxide. Remarks at 8. To support this argument, the Applicant contends that while LIU discloses the oxide is a layered structure, LIU is silent with respect to an O2 stack arrangement as claimed and therefore does not teach all of the claimed limitations. Instead, the Applicant argues that LIU could not maintain an O2 stack structure in view of the coating conditions disclosed by LIU in which any O2 structure would allegedly undergo a transformation to type O3 and thus a structure which is not stable in cycling. Remarks at 7.
	Contrary to the Applicant’s argument, LIU discloses the claimed structure including lithium nickel oxide that anticipates claimed formula (1), comprises a layered 
	Because LIU teaches all of the structure claimed, configured as claimed, the Applicant’s argument is not persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al, Influence of coated MnO2 content on the electrochemical performance of Li1.2Ni0.2Mn0.6O2 cathodes, Ionics (2014) 20:825–831.

	Liu et al, Influence of coated MnO2 content on the electrochemical performance of Li1.2Ni0.2Mn0.6O2 cathodes, Ionics (2014) 20:825–831 (“LIU”) discloses positive 2.
	Regarding Claim 11, LIU discloses a positive electrode material (abstract, layered cathode material) for a lithium battery comprising a lithiated metal layered oxide (abstract, layered lithium nickel manganese oxide) comprising one or more metal elements arranged in the form of layers of metal cations and lithium arranged in interlayers of lithium cations and, in part, in the layers of metal cations, said interlayers ensuring the separation between said layers, said oxide having a stack arrangement 02 (Figure 1 illustrates an XRD pattern of the composition and LIU states that all peaks are indexed on the basis of an O2 structure, specifically α-NaFeO2 layered structure that remains before and after coating) and corresponding to the following formula (I):[AltContent: rect]
    PNG
    media_image1.png
    58
    168
    media_image1.png
    Greyscale
(the Li1.2Ni0.2Mn0.6O2 of LIU anticipates the claimed formula where e and f are equal to zero) (I) wherein: *a represents the proportion of lithium included in the interlayers and being greater than 0 and less than or equal to 1; *b represents the proportion of lithium included in the layers of metal cations and being greater than 0 and less than or equal to (1/3); *c, d, e and f are of from 0 to 1, with the condition that b+c+d+e+f=1, in such a way that the electroneutrality of the oxide of formula (I) is respected; *g is between 1.9 and 2.1; *when f is different from 0, M is at least one element selected from Al, Fe, Ti, Cr, V, Cu, Mg, Zn, Na, K, Ca, Sc and the combinations thereof; characterised in that said oxide is coated (abstract, the layered cathode material is coated with MnO2), in whole or in part, with an oxide of the following formula (II): Mn h M'iO2 (II) wherein: [AltContent: rect]
    PNG
    media_image2.png
    59
    161
    media_image2.png
    Greyscale
  *M' is at least one element selected from Ni, Al, Fe, Ti, Cr, V, Cu, Mg, Zn, Na, K, Ca, Sc[AltContent: rect]
    PNG
    media_image3.png
    31
    90
    media_image3.png
    Greyscale
 (the MnO2 coating of LIU anticipates the claimed formula where i is equal to zero).
	Regarding Claim 12, LIU is relied upon as above and further discloses the material according to claim 11, wherein e and f are equal to 0, in which case the lithiated layered oxide corresponds to the following formula (Ill):[AltContent: rect]
    PNG
    media_image4.png
    60
    131
    media_image4.png
    Greyscale
(the Li1.2Ni0.2Mn0.6O2 of LIU anticipates the claimed formula where e and f are equal to zero) (Ill).  
	Regarding Claim 13, LIU is relied upon as above and further discloses the material according to claim 11, wherein the lithiated layered oxide corresponds to the following formula (IV): Li1,2Nio,2Mno,6O2 (IV)  

    PNG
    media_image5.png
    61
    154
    media_image5.png
    Greyscale
(the Li1.2Ni0.2Mn0.6O2 of LIU anticipates the claimed formula where e and f are equal to zero)
	Regarding Claim 14, LIU is relied upon as above and further discloses the material according to claim 11, wherein (a+b) is greater than 1, in which case the layered oxide belongs to the category of overlithiated layered oxides (as in the 
	Regarding Claim 15, LIU is relied upon as above and further discloses the material according to claim 11, wherein h is equal to 0, in which case the oxide covering the lithiated layered oxide is manganese oxide MnO2 (LIU teaches MnO2 coating, see abstract, introduction section, and Fig. 3 for example).  
	Regarding Claim 16, LIU is relied upon as above and further discloses the material according to claim 11, wherein the material has the form of particles formed by the lithiated layered oxide having a stack of the 02 type, said particles being coated with a layer of coating formed by the oxide of formula (II) (as shown by LIU Fig. 3).  
	Regarding Claim 17, LIU is relied upon as above and further discloses the lithium battery comprising at least one electrochemical cell comprising an electrolyte arranged between a positive electrode and a negative electrode, said positive electrode comprising a positive electrode material such as defined according to claim 11. (826 left column describes the electrochemical test cells including positive electrode, negative electrode, and nonaqueous electrolyte therebetween).
	Regarding Claim 18, LIU is relied upon as above and further discloses a method for preparing a positive electrode material for a lithium battery comprising a lithiated metal layered oxide comprising one or more metal elements arranged in the form of layers of metal cations and lithium arranged in interlayers of lithium cations and, in part, in the layers of metal cations, said interlayers ensuring the separation between said layers, said oxide having a stack arrangement 02 and corresponding to formula (1):
    PNG
    media_image1.png
    58
    168
    media_image1.png
    Greyscale
 (I) wherein: *a represents the proportion of lithium included in the interlayers and being greater than 0 and less than or equal to 1; *b represents the proportion of lithium included in the layers of metal cations and being greater than 0 and less than or equal to (1/3); *c, d, e and f are of from 0 to 1, with the condition that b+c+d+e+f=1, in such a way that the electroneutrality of the oxide of formula (I) is respected; *g is between 1.9 and 2.1; for example, is equal to 2. *when f is different from 0, M is at least one element selected from Al, Fe, Ti, Cr, V, Cu, Mg, Zn, Na, K, Ca, Sc and the combinations thereof; said oxide being coated, in whole or in part, with an oxide of the following formula (II): Mn h M'iO2 (II) wherein: 
    PNG
    media_image2.png
    59
    161
    media_image2.png
    Greyscale
 *M' is at least element selected from Ni, Al, Fe, Ti, Cr, V, Cu, Mg, Zn, Na, K, Ca, Sc; 	 said method comprising the following steps: a) a synthesis step of the lithiated layered oxide having a stack of the 02 type (Figure 1 illustrates an XRD pattern of the composition and LIU states that all peaks are indexed on the basis of an O2 structure, specifically α-NaFeO2 layered structure that remains before and after coating);  b) a synthesis step of the oxide of formula (II) over all or a portion of the lithiated layered oxide (each as discussed above with respect to Claim 11and described by p. 826 left column including a step a of coprecipitation of lithium rich positive electrode active material followed by a step b of surface modification with MnO2).
Claim 19, LIU is relied upon as above and further discloses the method for preparing according to claim 18, wherein the synthesis step b) comprises the following operations: i1) an operation of preparing a solution comprising manganese cations and, where applicable, cations of the element M' (p. 826 left column, a solution comprising Mn ions and sodium carbonate is prepared by dissolving transition metal acetates into solution and then dispersing powders in manganese sulfate solution and adding sodium carbonate into solution); i2) an operation of putting into contact the solution prepared in i1) with the lithiated layered oxide having a stack of the 02 type prepared during the step (p. 826 left col. discloses dispersing the active material powders in the solution) a); i3) an operation of adding to the mixture obtained in i2) a solution comprising carbonate anions or hydroxide anions (“dispersing the powders in the manganese sulfate solution, followed by adding sodium carbonate”) and of reacting (p. 826 to precipitate manganese carbonate”), with which results the lithiated layered oxide having a stack of the 02 type coated entirely or partially with a carbonate comprising manganese (p. 826 left col. “precipitating manganese carbonate onto the surface of pristine materials”) and, where applicable, the element M' or with a hydroxide comprising manganese and, where applicable, the element M'; i4) an oxidation operation of the carbonate (p. 826, heating the active material coated with manganese carbonate in air to form MnO2) comprising manganese and, where applicable, the element M' or hydroxide comprising manganese and, where applicable, the element M', with which there remains the lithiated layered oxide having a stack of the 02 type coated, in whole or in part, with an oxide of the aforementioned formula (II) (Fig. 1 
	Regarding Claim 20, LIU is relied upon as above and further discloses the method for preparing according to claim 19, wherein the oxidation operation is carried out under air in conditions of temperature and of duration, that preserve the lithiated layered oxide having a stack of the 02 type (p. 826 left col. describes heat treatment in air, p. 826 right column describes the layered structure that remains after heat treatment and after MnO2 coating; see also Fig. 1 XRD patterns).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729